Citation Nr: 1610906	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  15-15 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cataracts. 

2.   Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for arthritis. 


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty in the New Philippine Scouts from May 1946 to February 1949. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which denied service connection for cataracts, hypertension, arthritis, and sensorineural hearing loss.  

In March 2015, the RO granted service connection for bilateral sensorineural hearing loss and assigned a 30 percent rating, effective July 24, 2013, the date of receipt of the claim for service connection.  Therefore, this issue is no longer on appeal.   

The Veteran testified at a hearing before the undersigned Veterans Laws Judge (VLJ) at the RO in January 2016.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's residuals of cataract surgery manifested after active service and are not caused or aggravated by any aspect of service.  

2.  The Veteran does not have a current arthritis or hypertension disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cataracts are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

3.  The criteria for service connection for arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After receiving a substantially complete application for benefits, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).   Id; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.   

A September 2013 pre-decisional letter notified the Veteran of the information and evidence that was needed to substantiate his claims for service connection, as well as the Veteran's and VA's respective responsibilities to obtain relevant evidence.  This letter also provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates as well as the type of evidence that impacts those determinations.  Thus, the content and timing requirements of VCAA notice have been met.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  The file contains limited, reconstructed service personnel records but no service medical records.  In response to requests by the RO, in November 2013, the National Personnel Records Center reported that service treatment records were not available and were suspected of destruction in a fire.  Surgeon General's records were also not available.  The RO had already advised the Veteran of this possibility in September 2013 and requested that he assist in providing any records that he might have in his possession, but none were received.  The RO informed the Veteran of the final finding of a loss of service treatment records in the March 2014 rating decision.  In cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 
1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991).

The Veteran did not report receiving VA medical care or Social Security Administration (SSA) benefits, but he identified two private medical care providers.  Records of care from one physician dated from 2012 to 2014 and letters from an ear, nose, and throat (ENT) specialist dated in July 2013 and November 2014 were received and associated with the claims file.  

A VLJ who conducts a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) Bryant v. Shinseki, 23 Vet. App. 488 (2010).   Here, during the Board hearing, the undersigned VLJ discussed the issues on appeal and the elements of the claims that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing with difficulty by an interpreter and by his daughter.  The VLJ asked questions to ascertain the extent of any in-service event or injury, the first onset of the manifestations of his disabilities, and how he believed his current disabilities are related to his service.  Nothing during the hearing or at any other time has given rise to possibility that there are any existing, outstanding records relevant to the claims herein decided that must be submitted or obtained prior to the Board's adjudication of the claims.  

 In summary, the duties imposed by the VCAA have been considered and satisfied with respect to the claim addressed herein. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein adjudicated. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal with respect to the claim remaining on appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 59 F.3d 534, 549   (Fed. Cir. 1998).

II Analysis

The Veteran served as an artilleryman in the New Philippine Scouts with World War II service in the Philippines and in Okinawa, Japan.  He contended in a June 2014 notice of disagreement and in an April 2015 substantive appeal that his disabilities were connected with wartime service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who were in active service on December 31, 1946 and continued to serve 90 days or more of active service prior to December 31, 1947, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, arthritis and cardiovascular diseases including hypertension are diseases for which the presumption and the use of continuity of symptoms are available.  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues if either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 (Fed.Cir. 2012). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Satisfactory lay evidence that an injury was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304 (d) (2015).  In this case, the Veteran's service personnel records do not contain awards or other references to participation in combat, and the period of service is after the end of hostilities in the Pacific Theater.  Any combat service performed prior to his entry into the New Philippine Scouts in May 1946 is not shown to be qualifying service.  Therefore, the Board finds that the Veteran was not in combat during the established qualifying service, and that this presumption is not for application. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted above, the Veteran's service treatment records could not be obtained nor has the Veteran been able to submit any relevant records to assist in reconstructing his medical status during his active service.  VA conceded that his military occupation likely caused exposure to high levels of noise, and the RO granted service connection for bilateral hearing loss in part based on this exposure.  In brief written statements included in the notice of disagreement and substantive appeal, the Veteran attributed his disabilities generally to wartime service but did not report any specific traumatic injuries, occupational hazards, or other possible causes associated with service.  

Treatment records of medical care by a private physician dated from March 2012 to February 2014 contain brief entries with numerous abbreviations.  However, multiple blood pressure measurements were normal.  The Board is unable to identify any clinically observed symptoms or diagnoses associated with vision deficits, cardiovascular, or musculoskeletal joint diseases.  In a July 2013 medical certificate, a private ENT physician noted that the Veteran was examined that day and had previously undergone cataract surgery.  The certificate included the result of audiometric tests but no vision tests or examination.  In a November 2014 memorandum, the physician noted that he had been providing treatment to the Veteran for the past two and one half years and noted diagnoses of diabetes mellitus, hypercholesterolemia, and acute gastritis but not arthritis or hypertension.  

During the Board hearing, the Veteran had difficulty responding through an interpreter to the undersigned VLJ's questions.  He testified that his physician told him that he had cataracts.  He stated that he had first been diagnosed with the vision deficit in 1949 in Hawaii, but he denied undergoing cataract surgery.  He testified that he had hypertension in the 1940s but not while in military service.  He was unable to remember the time of onset of the disease.  He testified that his physician had diagnosed arthritis but that he could not remember the time of onset or whether his physician had attributed the arthritis to service.  

The Board finds that service connection for cataracts is not warranted.  The Veteran is competent to report that his physician told him of the diagnosis, and this testimony is consistent with his ENT physician's notation of previous surgery for cataracts, notwithstanding the Veteran's denial of the surgery during the hearing.  The Board acknowledges its obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule in view of the absence of service records.  Resolving all doubt in favor of the Veteran, the Board finds that the Veteran likely had cataracts and now has some residuals of the surgery because it was noted by the ENT physician.  Therefore, the first element of service connection is met.  

However, the only evidence of the onset of the cataracts was provided by the Veteran during the hearing.  He stated that the cataracts first manifested in 1949 while he was in Hawaii.  There is evidence of record that the Veteran became a naturalized citizen while residing in Hawaii many years after service, but service records show no active duty in Hawaii.  Therefore, even if the Board assigns probative weight to the Veteran's report and to his general statement that his disabilities arise from wartime service, the onset of cataracts was after service, and there is no lay or medical evidence of a traumatic injury or other non-combat event to suggest a relationship of post-service cataracts to any aspect of service.  Therefore, the second element of service connection is not met.  

The Board further finds that service connection for hypertension and arthritis is not warranted because the record does not contain competent evidence of a current disability arising from these diseases.  Although the Veteran is competent to report that his physicians told him of these diagnoses, his reports warrant very low probative weight because they are inconsistent with the records from his physicians that mention many on-going diseases and disorders but are silent for arthritis of any joints or spinal segments and for hypertension.  The records from 2012 to 2014 show normal blood pressure measurements.  The Veteran is not competent to offer a diagnosis because both disorders are complex medical matters not within the capability of a lay person.  As there are no contemporaneous medical diagnoses for these disorders, the first elements of service connection are not met.  

The Veteran has not been provided VA examinations for cataracts, hypertension, or arthritis.  VA will provide a medical examination or obtain a medical opinion where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  
Here the criteria for examinations are not met because there is no competent evidence of current disabilities of hypertension and arthritis or events, injuries or onset of cataracts in service.  

The Board acknowledges the loss of service records, lapse of time since military service, and the Veteran's advanced age and difficulty with communications.  The Board has employed the benefit of doubt to make findings wherever there is at least some credible evidentiary support.  The Board lacks authority to grant benefits on an equitable basis, no matter how compelling the argument.  Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  Regrettably, the appeal must be denied for lack of entitlement under the law.  


ORDER

Service connection for cataracts is denied. 

Service connection for hypertension is denied. 

Service connection for arthritis is denied. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


